Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 23, 2019

                                     No. 04-19-00294-CV

      GLOBAL TANK CONSTRUCTION, LLC and Scott Leonard d/b/a Global Tank
                           Construction,
                            Appellants

                                               v.

                              TARSCO BOLTED TANK, INC.,
                                      Appellee

                   From the 81st Judicial District Court, Frio County, Texas
                              Trial Court No. 16-08-00339CVF
                         Honorable Russell Wilson, Judge Presiding


                                        ORDER
       Counsel for appellants have filed a Motion for Leave to Withdraw and Extension of
time. Counsels’ motion meets the requirements of Texas Rule of Appellate Procedure 6.5. See
TEX. R. APP. P. 6.5. We GRANT counsels’ motion to for leave to withdraw.

       Additionally, we GRANT the request for extension of the appellate deadlines.
Accordingly, the appellate deadlines for the filing of the docketing statement and payment of the
appellate filing fee are extended to June 19, 2019.



                                                    _________________________________
                                                    Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of May, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court